262 S.C. 185 (1974)
203 S.E.2d 426
Carl MEDLIN, guardian ad litem for Teresa Medlin, a minor over the age of Fourteen (14) years, Respondent,
v.
W.T. GRANT, INC., Appellant.
19748
Supreme Court of South Carolina.
January 7, 1974.
Messrs. Watkins, Vandiver, Kirven, Long & Gable, of Anderson, for Appellant.
M.A. McAlister, Esq., of Anderson, for Respondent.
January 7, 1974.
Per Curiam:
This is an action by Carl Medlin, Guardian ad Litem for Teresa Medlin, the respondent herein, against W.T. Grant, Inc., appellant, to recover damages for an alleged malicious prosecution. The appellant's answer was a general denial and the defense of res judicata.
The appellant, pursuant to Circuit Court Rule 44, moved before The Honorable Michael D. Glenn, Judge of the Anderson County Court, for a summary judgment.
The motion was refused and the appellant prosecutes this appeal therefrom.
In the case of Geiger v. Carolina Pool Equipment Distributors, Inc., 257 S.C. 112, 184 S.E. (2d) 446, we held that an order denying a motion for summary judgment is *186 an interlocutory decision and not directly appealable. In support of this rule we cited 4 Am. Jur. (2d) Appeal and Error, Section 104, at page 622, and also an annotation found in 15 A.L.R. (3d) 899. In the recent case of Greenwich Saving Bank v. Jones, S.C. 201 S.E. (2d) 244 (1973), we reaffirmed the foregoing rule.
The appeal is dismissed.